DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Response to Amendment
3.         Receipt of Applicant’s Amendment filed on 11/24/2020 is acknowledged.  The amendment includes the amending of claim 14 and the cancellation of claims 1-13.
Allowable Subject Matter
4.	Claims 14-19 are allowed and renumbered as claims 1-6.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:  Prior art fails to teach a combination of accessing one or more memory devices having stored thereon at least:  (i)    first archiving rules defined by an information management system, comprising one or more settings or configurations, the first archiving rules associated with archiving data in the information management system comprising a third-party application archiving data agent installed on a client computing device, (ii)    second archiving rules defined by the third-party application and wherein the second archiving rules are native to the third-party application and wherein the second archiving rules comprise at least a portion that are redundant to the first archiving rules, and comprising one or more settings or configurations comprising criteria for archiving files associated only with the third-party application, and (iii)    third-party metadata associated with the third-party application, obtaining from the one or more memory devices the second archiving rules, obtaining from the one or more memory devices the third-party metadata associated with a first file, applying at least the portion of the second archiving rules that is redundant to the first archive rules over the first archiving 
	Specifically, although the prior art (See Schmidt, Bent, Bhatta, and Pulipaka) clearly teaches archiving with rules, the detailed claim limitations directed towards the specific archiving via the use of first archiving rules and second 3rd party partially redundant archiving rules with 3rd party metadata is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 15-19 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10,901,943 issued to Bent et al. on 26 January 2021.  The subject matter disclosed therein is pertinent to that of claims 14-19 (e.g., methods to archive files).
U.S. PGPUB 2008/0263007 issued to Schmidt on 23 October 2008.  The subject matter disclosed therein is pertinent to that of claims 14-19 (e.g., methods to archive files).
U.S. PGPUB 2013/0185503 issued to Bhatta on 18 July 2013.  The subject matter disclosed therein is pertinent to that of claims 14-19 (e.g., methods to archive files).
U.S. PGPUB 2018/0203636 issued to Pulipaka et al. on 19 July 2018.  The subject matter disclosed therein is pertinent to that of claims 14-19 (e.g., methods to archive files).
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 09, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168